      Case 2:20-cv-00062-RMP       ECF No. 46    filed 10/02/20   PageID.780 Page 1 of 5



1
                                                                              FILED IN THE
                                                                          U.S. DISTRICT COURT
2                                                                   EASTERN DISTRICT OF WASHINGTON



                                                                     Oct 02, 2020
3
                                                                         SEAN F. MCAVOY, CLERK


4

5                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
6

7     JAMES JOHNSON and BRADLEY
      HERMAN, individually and as                   NO: 2:20-CV-62-RMP
8     Independent Co-Administrators of the
      Estate of Sandra Johnson, deceased,           ORDER GRANTING DEFENDANT
9                                                   CRANFIELD AEROSPACE
                                 Plaintiff,         SOLUTIONS LIMITED’S MOTION
10                                                  TO DISMISS AMENDED
            v.                                      COMPLAINT FOR LACK OF
11                                                  PERSONAL JURISDICTION
      TAMARACK AEROSPACE
12    GROUP, INC., and CRANFIELD
      AEROSPACE SOLUTIONS
13    LIMITED,

14                               Defendants.

15

16         BEFORE THE COURT is Defendant Cranfield Aerospace Solutions

17   Limited’s Motion to Dismiss, ECF No. 20, for lack of personal jurisdiction, under

18   Fed. R. Civ. P. 12(b)(2), and failure to state a claim for relief, under Fed. R. Civ. P.

19   12(b)(6). The Court has reviewed the briefing submitted by the parties, the

20   remaining docket, the relevant law, and is fully informed.

21
     ORDER GRANTING DEFENDANT CRANFIELD AEROSPACE SOLUTIONS
     LIMITED’S MOTION TO DISMISS AMENDED COMPLAINT FOR LACK OF
     PERSONAL JURISDICTION ~ 1
      Case 2:20-cv-00062-RMP       ECF No. 46    filed 10/02/20   PageID.781 Page 2 of 5



1          The Court first must resolve Cranfield’s challenge to personal jurisdiction

2    under Rule 12(b)(2) before reaching any Rule 12(b)(6) arguments to dismiss.

3    Sinochem Int’l Co. v. Malay. Int’l Shipping Corp., 549 U.S. 422, 431 (2007).

4    “‘Without jurisdiction the court cannot proceed at all in any cause’; it may not

5    assume jurisdiction for the purpose of deciding the merits of the case.” Id. (quoting

6    Steel Co. v. Citizens for Better Environment, 523 U.S. 83 (1998)).

7          Plaintiffs James Johnson and Bradley Herman does not contest that this Court

8    lacks personal jurisdiction over Defendant Cranfield and requests dismissal without

9    prejudice. ECF No. 27 at 2. Cranfield does not object to dismissal without

10   prejudice, but requests that the Court award Cranfield its attorney fees and costs

11   under the Washington State long-arm statute, Revised Code of Washington

12   (“RCW”) § 4.28.185(5). ECF No. 31 at 3.

13         The Washington long-arm statute gives the Court discretion to award

14   reasonable fees:

15         In the event the defendant is personally served outside the state on
           causes of action enumerated in this section, and prevails in the action,
16         there may be taxed and allowed to the defendant as part of the costs of
           defending the action a reasonable amount to be fixed by the court as
17         attorneys’ fees.

18   RCW § 4.28.185(5). Courts should evaluate a request for fees under RCW §

19   4.28.185(5) and should balance the statute’s twin aims: “(1) compensating an out-of-

20   state defendant for its reasonable efforts to contest jurisdiction and avoid

21   harassment; and (2) encouraging the full exercise of state jurisdiction.”
     ORDER GRANTING DEFENDANT CRANFIELD AEROSPACE SOLUTIONS
     LIMITED’S MOTION TO DISMISS AMENDED COMPLAINT FOR LACK OF
     PERSONAL JURISDICTION ~ 2
      Case 2:20-cv-00062-RMP      ECF No. 46    filed 10/02/20   PageID.782 Page 3 of 5



1    DiscoverOrg Data LLC v. NDivision Servs., No. C19-5508RBL, 2019 U.S. Dist.

2    LEXIS 221157, at *2 (W.D. Wash. Dec. 26, 2019) (citing Scott Fetzer Co. v. Weeks,

3    122 Wash.2d 141, 149 (1993) (Fetzer II); Scott Fetzer Co., Kirby Co. Div. v. Weeks,

4    114 Wash.2d 109, 122 n.6 (1990) (Fetzer I)). The Court has especially broad

5    discretion to deny a motion for attorney’s fees “‘when the circumstances of a case

6    fall outside the heartland of RCW 4.28.185(5)[’s] purpose’ of deterring frivolous,

7    unfair, or unjust litigation in Washington.” DiscoverOrg Data, 2019 U.S. Dist.

8    LEXIS 221157, at *2 (quoting Johnson v. Venzon, Case No. C12-895RSL, 2012

9    U.S. Dist. LEXIS 123934, at *16−17 (W.D. Wash. Aug. 30, 2012)). “These

10   principles ‘serve to ensure that otherwise valid claims are not abandoned merely out

11   of fear of the possibility of fee shifting.’” DiscoverOrg Data, 2019 U.S. Dist.

12   LEXIS 221157, at *2 (quoting Johnson, 2012 U.S. Dist. LEXIS 123934, at *16−17).

13         Plaintiffs Johnson and Herman allege in the Amended Complaint that

14   Cranfield is subject to personal jurisdiction in this Court because Cranfield

15   transacted business in the State of Washington and the business related specifically

16   to the design, production, and/or sale of the Tamarack Aerospace “Winglets” load

17   alleviation system at issue in this action. ECF No. 19 at 3. Cranfield supported its

18   Motion to Dismiss with a declaration from Cranfield’s Head of Design denying the

19   alleged contacts by Cranfield with the State of Washington. ECF No. 21. Johnson

20   and Herman conceded the lack of personal jurisdiction based on the additional

21   information provided through Cranfield’s Motion to Dismiss. ECF No. 27 at 2.
     ORDER GRANTING DEFENDANT CRANFIELD AEROSPACE SOLUTIONS
     LIMITED’S MOTION TO DISMISS AMENDED COMPLAINT FOR LACK OF
     PERSONAL JURISDICTION ~ 3
      Case 2:20-cv-00062-RMP      ECF No. 46    filed 10/02/20   PageID.783 Page 4 of 5



1          Cranfield posits that RCW § 4.28.185(5) applies because Johnson and Herman

2    served Cranfield at its home office in England, and Johnson and Herman are

3    voluntarily dismissing Cranfield from the case for want of personal jurisdiction.

4    ECF No. 31 at 2−3. However, Johnson and Herman’s initial allegations and the

5    subsequent developments set forth above do not support that Plaintiffs’ basis for

6    asserting jurisdiction was frivolous. Cranfield does not make any argument toward

7    that end. Nor do the circumstances of Cranfield’s Motion to Dismiss compel a

8    conclusion that traditional notions of fair play and substantial justice favor an award

9    of fees. See Johnson, 2012 U.S. Dist. LEXIS 123934, at *16−17. Therefore, the

10   Court declines to exercise its discretion to award fees and costs in these

11   circumstances, which the Court finds to be outside of the “heartland” of the purposes

12   supported by RCW § 4.28.185(5). DiscoverOrg Data, 2019 U.S. Dist. LEXIS

13   221157, at *2.

14         Accordingly, the Court grants dismissal of the Amended Complaint as against

15   Cranfield and denies an award of fees under RCW § 4.28.185(5).

16         IT IS HEREBY ORDERED that:

17         1.     Defendant Cranfield’s Motion to Dismiss, ECF No. 20, is GRANTED,

18   with respect to dismissal pursuant to Fed. R. Civ. P. 12(b)(2). The remainder of the

19   Motion, with respect to dismissal pursuant to Fed. R. Civ. P. 12(b)(6), is DENIED

20   AS MOOT.

21
     ORDER GRANTING DEFENDANT CRANFIELD AEROSPACE SOLUTIONS
     LIMITED’S MOTION TO DISMISS AMENDED COMPLAINT FOR LACK OF
     PERSONAL JURISDICTION ~ 4
      Case 2:20-cv-00062-RMP       ECF No. 46    filed 10/02/20   PageID.784 Page 5 of 5



1          2.     The claims against Defendant Cranfield in Plaintiffs Johnson and

2    Herman’s Amended Complaint, ECF No 19, are dismissed without prejudice.

3    Cranfield shall be terminated as a party in this action.

4          3.     The Court denies Cranfield’s request for fees and costs.

5          IT IS SO ORDERED. The District Court Clerk is directed to enter this

6    Order and provide copies to counsel.

7          DATED October 2, 2020.

8
                                                 s/ Rosanna Malouf Peterson
9                                             ROSANNA MALOUF PETERSON
                                                 United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21
     ORDER GRANTING DEFENDANT CRANFIELD AEROSPACE SOLUTIONS
     LIMITED’S MOTION TO DISMISS AMENDED COMPLAINT FOR LACK OF
     PERSONAL JURISDICTION ~ 5
